           Case 3:19-cv-05893-BHS-JRC Document 28 Filed 07/10/20 Page 1 of 2



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     RONNIE LEE HICKS II,                             CASE NO. C19-5893 BHS-JRC
 8
                             Plaintiff,               ORDER DISMISSING
 9          v.                                        COMPLAINT WITHOUT
                                                      PREJUDICE
10   WILLIAM WOEHL, et al.,

11                           Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge, Dkt. 23, and

15   Defendants Ryan Tisino, William Woehl, and Clinton Wyatt’s (“Defendants”) objections

16   to the R&R, Dkt. 24.

17          On February 25, 2020, Judge Creatura issued the R&R recommending that the

18   Court grant in part and deny in part Defendants’ motion to dismiss. Dkt. 23. On March

19   10, 2020, Defendants filed objections arguing that Plaintiff Ronnie Hicks’s (“Hicks”)

20   failure to respond to the motion to dismiss should result in dismissal without prejudice

21   and that Judge Creatura committed error in addressing the merits. Dkt. 24. Hicks failed

22   to respond to either the R&R or Defendants’ objections.


     ORDER - 1
           Case 3:19-cv-05893-BHS-JRC Document 28 Filed 07/10/20 Page 2 of 2



 1          On June 10, 2020, the Court issued an order to show cause requiring Hicks to

 2   indicate his desire to prosecute this matter or face dismissal. Dkt. 25. As of today’s date,

 3   Hicks has not responded. Therefore, the Court DISMISSES Hicks’s complaint without

 4   prejudice for failure to prosecute and REVOKES Hicks’s in forma pauperis status for

 5   purposes of appeal. The Clerk shall terminate all pending motions and close this case.

 6          IT IS SO ORDERED.

 7          Dated this 10th day of July, 2020.

 8

 9

10
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
